Citation Nr: 0333578	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  96-08 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for ankylosing 
spondylitis.

2.  Entitlement to service connection for Reiter's syndrome. 

3.  Entitlement to an evaluation in excess of 10 percent for 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




REMAND

On September 27, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Associate the VA examination report, 
if conducted, (or FTR notice from VAMC) 
requested in May 2003 with the veteran's 
claims folder, or schedule the following 
examination(s), as indicated:

Rheumatology Examination
The veteran should be afforded an 
examination by a rheumatologist to 
determine the nature and etiology of any 
ankylosing spondylitis and Reiter's 
syndrome which may be present.  The 
examiner must review the claims folders.  
Any evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner should review 
all pertinent records associated with the 
claims folders.  Based on this review and 
the examination results, the examiner is 
requested to offer opinions with respect 
to the following:
a.  Is it at least as likely as not that 
the veteran has ankylosing spondylitis?
b.  Is it at least as likely as not that 
the veteran has Reiter's syndrome?
c.  With respect to each currently 
present disorder, is it at least as 
likely as not that the disorder was 
present during service?
d.  If it was present during service, did 
the disorder "clearly and unmistakably" 
exist prior to service? (legal 
evidentiary standard-in your medical 
opinion, did it exist or not prior to 
service) 

e.  If the disorder clearly and 
unmistakably existed prior to service: 
(1)  did it increase in severity during 
service, (Y or N) and, 
(2) if Yes, was the increase in severity 
during service "clearly and 
unmistakably" due to the natural 
progress of the disease (e.g., in your 
medical opinion was the increase due to 
service, or clearly can be said to be due 
to the natural progress of the disease?)

f.  With respect to each currently 
present disorder which was not present 
during service, is it at least as likely 
as not that the disorder is 
"etiologically related" to service, or, 
put another way, can any current extant 
disorder be said to be due to events or 
incidents in service, (e.g. such as 
stress, injury, or accident-regardless 
of specific scientific etiology of 
disease, such as genetics, etc.)?

g.  Is it at least as likely as not that 
Reiter's syndrome, if present, was caused 
or chronically worsened by ankylosing 
spondylitis?

The examiner is requested to support all 
opinions provided by written rationale.  
A discussion of the facts and medical 
principles involved should also be 
provided.



Orthopedic Examination
The veteran should be provided an 
orthopedic examination to ascertain the 
nature and etiology of all currently 
present disorders of the veteran's right 
knee, and the current degree of severity 
of the service-connected softening of the 
cartilage of the right kneecap. The 
examiner must review the claims folders. 
All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed, as indicated, in the 
medical opinion of the examiner.  

(A)  In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  (DeLuca)  The 
examiner should identify any objective 
evidence of pain and assess the extent of 
any pain.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (only if the veteran 
describes flare-ups), and, only if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

(B)  The examiner should provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  

To the extent possible, the 
manifestations of the service-connected 
softening of the cartilage of the right 
kneecap should be distinguished from 
those of any other right knee disorder 
present.  

(C) With respect to each additional right 
knee disorder present, if any, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder was caused or 
chronically worsened by the service-
connected right knee disability.

The rationale for all opinions expressed 
should be provided in the examination 
report.


2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 


Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




